ORDER
The Court having considered and granted the petition for a writ of certiorari in the above-captioned case, it is this 9th day of March, 2000
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the judgment of the Court of Special Appeals be, and it is hereby, summarily reversed in light of Johnson v. State, 355 Md. 420, 735 A.2d 1003 (1999); Okon v. State, 346 Md. 249, 696 A.2d 441 (1997); Moten v. State, 339 Md. 407, 663 A.2d 593 (1995); and Parren v. State, 309 Md. 260, 523 A.2d 597 (1987), and the case is remanded to the Court of Special Appeals with directions to reverse the judgment of the Circuit Court for Calvert County and remand the case to that court for a new trial. Costs in this Court and in the Court of Special Appeals to be paid by Calvert County.
HARRELL, J., did not participate in the consideration of this case.